Citation Nr: 1312902	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-41 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina  


THE ISSUES

1.  Entitlement to service connection for a left thumb sprain.       

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an initial rating in excess of 10 percent for narcolepsy.   

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from June 2006 to June 2009.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits

Because the current appeal was processed using the Virtual VA paperless claims processing system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012.  A copy of the transcript of that hearing is of record.  

In the May 2012 Travel Board hearing, the Veteran stated that his service-connected narcolepsy interfered with his ability to obtain and maintain employment.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating could not be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In light of the above, the issue of entitlement to a TDIU rating has been raised and the Board must adjudicate the TDIU issue as part of the increased rating claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial rating in excess of 10 percent for narcolepsy and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's service treatment records show that in December 2007, he injured his left thumb and was diagnosed with a sprain of the left thumb.  In April 2009, the Veteran underwent a VA pre-discharge examination and although his left thumb was nonsymptomatic, he was once again diagnosed with a left thumb sprain.  

2.  Given that the Veteran clearly had a left thumb sprain that was nonsymptomatic  upon his discharge in April 2009, it is at least as likely as not that the Veteran currently has a left thumb sprain that is related to the in-service left thumb sprain.  

3.  The Veteran does not have a hearing impairment characterized by auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) at 40 decibels or greater, or three of the frequencies at 26 decibels or greater, or Maryland CNC speech discrimination scores at less than 94 percent.   


CONCLUSIONS OF LAW

1.  A left thumb sprain was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

At the outset, the Board notes that with respect to the Veteran's claim of entitlement to service connection for a left thumb strain, given the favorable outcome as noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).      

With respect to the Veteran's remaining claim for entitlement to service connection for bilateral hearing loss, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letter dated in April 2009 that was sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in April 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the April 2009 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the September 2009 decision that is the subject of this appeal in its April 2009 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in April 2009), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.            

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran in fact did receive a VA pre-discharge examination in April 2009, which was thorough in nature and adequate for the purposes of deciding this claim. In this case, there is no competent medical evidence of record showing that the Veteran currently has bilateral hearing loss for VA purposes.  In fact, the VA audiological examination in April 2009 specifically ruled out a hearing loss disability in either ear as defined by the applicable VA regulation.  See 38 C.F.R. § 3.385.  Even though the narcolepsy claim is being remanded to obtain VA treatment records, the Board notes that at the May 2012 Travel Board hearing the Veteran stated that since his April 2009 VA examination he had not had any other treatment or evaluation for hearing loss.  Thus, the outstanding VA treatment records would not be relevant to the hearing loss claim.  Therefore, the Board finds that the medical evidence of record is sufficient to resolve this appeal; the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in May 2012, in which he presented oral argument.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the undersigned VLJ set forth the issue to be discussed at the hearing and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The VLJ notified that Veteran that in order to prove his claim he had to show that he had a current hearing loss disability that is related to his service and offered to leave the record open so that the Veteran could obtain additional evidence supporting his claim.  The Veteran declined.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Based on the foregoing, it is the Board's determination that VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. 384.


II. Pertinent Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, supra (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra. Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."   Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id.   

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  ).  Walker, supra. (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)). 

Sensorineural hearing loss is defined as a chronic disease in section 3.309(a).  Thus, the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service. 

Sensorineural hearing loss is also eligible for presumptive service connection.  Specifically, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for sensorineural hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 
   
The Veteran's left thumb sprain is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) does not apply and, as such, the Veteran is not permitted to show continuity of symptomatology since his service as an alternative means of etiologically linking his left thumb sprain to his military service.  See Walker, supra.  

Lay evidence nonetheless can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


III. Left Thumb Strain

The Veteran's DD Form 214, Certificate of Release or Discharge From Active Duty, shows that he served in the U.S. Army from June 2006 to June 2009.  His Military Occupational Specialty (MOS) was as an Army Bandsperson.      

The Veteran's service treatment records show that in December 2007, he was treated for complaints of left thumb stiffness.  He stated that two days prior, he fell and injured his left thumb.  According to the Veteran, he had left thumb pain and he could not move his thumb for the past two days.   The physical examination showed that there was swelling and tenderness at the metacarpophalangeal (MCP) joint of the Veteran's left thumb.  Active motion of the thumb was decreased.  Pain was elicited by motion of the thumb MCP joint.  X-rays were taken of the left thumb and were reported to show no obvious fractures.  The assessment was of a sprain of the left thumb MCP medial collateral ligament.  The Veteran was prescribed Ibuprofen and subsequently underwent physical therapy for his left thumb.  

In a January 2008 physical therapy note, it was indicated that the Veteran played bass guitar and had to wear a splint due to his thumb injury.  He could play up to one hour without the splint before pain caused him to stop playing.  The physical therapist fabricated a small thumb MCP stability splint to wear only when playing bass guitar.  The Veteran was instructed to wear hand based thumb spica splint at all other times.  In February 2008, the Veteran underwent a follow-up evaluation.  At that time, he stated that he had decreased pain and was following through with the home program.  The assessment was of a finger sprain of the left thumb MCP.      

In April 2009, prior to his retirement from active service, the Veteran submitted an application for VA compensation benefits as part of the BDD program, a program designed to facilitate a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA. On his application, the Veteran sought service connection for multiple disabilities, including a left thumb injury.  In connection with his claim, the Veteran underwent a VA pre-discharge examination in April 2009.  At that time, the examiner stated that in December 2007, the Veteran injured his left thumb.  He subsequently sought treatment and x-rays were taken and were reported to be negative.  The Veteran was diagnosed with a sprained left thumb and was treated with a splint and occupational therapy.  The Veteran's recovery was slow due to the fact that he was a bass player and that was his fretting hand; as such, he had a prolonged recovery.  According to the Veteran, only recently had he reached the stage where he had no symptoms regarding that condition.  

The physical examination showed that there was no redness, swelling, or tenderness on any aspect of the Veteran's left hand or left thumb.  He had normal range of motion to clinical evaluation of the left first MCP joint.  An x-ray of the Veteran's left thumb resulted in a "no show."  The diagnosis was left thumb sprain.  The examiner noted that according to the Veteran, although he felt as if he did not have any left thumb problems, he noted that he was not playing his bass instrument.  The Veteran indicated that his left thumb sprain made it difficult to play the bass properly.  

The evidence of record clearly shows that in December 2007, while the Veteran was in the military, he injured his left thumb and was diagnosed with a left thumb sprain.  He received treatment for the sprain and subsequently underwent physical therapy.  In April 2009, he underwent a pre-discharge examination.  Although the physical examination showed that the Veteran's left thumb was nonsymptomatic, the examiner still diagnosed him with a left thumb sprain.  Thus, even when the left thumb was nonsymptomatic, the examiner still diagnosed a current disability, characterized as a left thumb sprain.  Given that upon the Veteran's April 2009 pre-discharge examination, the Veteran was diagnosed with a left thumb sprain that was nonsymptomatic, it is at least as likely as not that the Veteran currently has a left thumb sprain that is related to the in-service left thumb sprain.  Resolving reasonable doubt in favor of the Veteran, service connection for a left thumb sprain is warranted.  38 C.F.R. §§ 3.102, 3.303.     


IV. Bilateral Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

It is also pertinent to note that the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

The Veteran contends, in essence, that he has bilateral hearing loss which began during or as the result of his active service.  He specifically attributes the disability at issue to in-service noise exposure from playing bass guitar in the Army Band.  

The Veteran's service records confirm that the Veteran's MOS was as an Army Bandsperson.  Thus, exposure to acoustic trauma is consistent with the Veteran's MOS.  Accordingly, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(b) (West 2002).

In this case, the Board recognizes that the Veteran had in-service noise exposure.  However, the records are negative for any evidence showing that he had a hearing loss disability of either ear, as defined by the applicable VA regulation, 38 C.F.R. § 3.385.  More importantly, there is no competent medical evidence of record showing that the Veteran currently has a hearing loss disability of either ear, as defined by the applicable VA regulation, 38 C.F.R. § 3.385.  In April 2009, the Veteran underwent a VA pre-discharge examination.  At that time, the Veteran stated that his hearing had gradually decreased since he had been in the Army.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 15 15 15 5 15 LEFT 15 15 10 5 20.     

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 12 decibels, bilaterally.  Speech audiometry revealed speech recognition ability of 100 percent, bilaterally.  The examiner interpreted the results as showing normal hearing, bilaterally.  

The audiological findings from that evaluation do not reveal a bilateral hearing loss disability as defined by the applicable VA regulation.  See 38 C.F.R. § 3.385. Rather, the examiner stated that the audiometric evaluation revealed hearing within normal limits, bilaterally; no condition was found.  A showing of current disability is, as noted above, a prerequisite for a grant of service connection, and in this case, there is no showing of current disablement as to hearing loss of either ear for VA purposes, notwithstanding the Veteran's own complaints of hearing loss.  The audiological findings recorded during the Veteran's April 2009 VA pre-discharge audiological evaluation did not reveal a bilateral hearing loss disability as defined by the applicable VA regulation, 38 C.F.R. § 3.385.  It thus follows that there is a preponderance of evidence against a finding of current disability of hearing loss of either ear.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  In this case, in the absence of competent evidence of a hearing loss disability as defined by the applicable VA regulation, 38 C.F.R. § 3.385, service connection for bilateral hearing loss is not warranted.

The Board acknowledges and has considered the credible statements from the Veteran regarding the existence of his hearing loss and its onset as a result of acoustic trauma in service.  The Veteran is competent to report what comes to him through his senses, e.g., experiencing some degree of hearing loss.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, there is no indication in the record that the Veteran has had the relevant medical training to provide a diagnosis of a hearing loss disability as defined by 38 C.F.R. § 3.385.  A diagnosis of a hearing loss disability within the meaning of the cited legal authority must be made on the basis of a certified audiological examination. Therefore, as a layperson, the Veteran is not competent to provide a medical opinion about such a diagnosis, nor on the etiology or causation of the claimed disability.  Layno, supra.  Here, the dispositive fact is that the Veteran does not have hearing loss as VA has defined it in 38 C.F.R. § 3.385, and as a result, his appeal must fail.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303; 3.385; Boyer, supra.  

As there is a preponderance of evidence against the claim, the benefit of the doubt doctrine is not applicable and the Veteran's claim for service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left thumb sprain is granted.       

Entitlement to service connection for bilateral hearing loss is denied.  




REMAND

The Veteran was last afforded a VA examination which addressed his service-connected narcolepsy in April 2009, approximately four years ago.  In the Veteran's May 2012 Travel Board hearing, he maintained that due to his narcolepsy, he suffered from cataplexy.  He submitted an excel spreadsheet that he kept in order to document the amount of cataplectic attacks he had experienced since June 2011.  The Veteran indicated that on an average day, he had 0 to 3 cataplectic attacks.  According to the Veteran, when he experienced a sleep attack, he lost consciousness for a period of time from 15 minutes to 2 hours.  He noted that he had approximately one sleep attack per week.  The Veteran reported that he was unemployed and that his narcolepsy interfered with his ability to obtain and maintain employment.     

In light of the above and in consideration of the Veteran's contentions, the Board finds that a new, more contemporaneous examination is needed prior to a final adjudication of the Veteran's current claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As stated in the Introduction of this decision, due to the Veteran's contention that his service-connected narcolepsy interfered with his ability to obtain and maintain employment, the issue of entitlement to TDIU rating has been raised.  A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).  In this case, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.  Specifically, the Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

In the May 2012 Travel Board hearing, the Veteran stated that he had been treated for his service-connected narcolepsy at the VA Medical Center(VAMC) in Providence, Rhode Island, where he used to live, and at the Seattle, Washington VAMC, where he currently lived.  In this regard, the evidence of record is negative for any records from either the Providence VAMC or the Seattle VAMC.  In light of the above, inasmuch as the VA is on notice of the existence of additional records, these records should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request copies of the Veteran's complete treatment records from the Providence VAMC and the Seattle VAMC, dated since June 2009.  All records received should be associated with the electronic record. 

2.  Provide the Veteran with VCAA notice explaining how to substantiate a claim for TDIU.

3.  After any additional evidence has been obtained and added to the record, the RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination to determine the severity of his service-connected narcolepsy and to also determine the impact of the Veteran's service-connected disabilities on his employability.  The electronic record, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The examiner should indicate that the electronic record was reviewed.  The examiner must specifically review the excel spreadsheet that the Veteran submitted at the time of his May 2012 Travel Board hearing which documented the amount of cataplectic attacks he had experienced since June 2011.  Any testing deemed necessary should be performed.  

With respect to the Veteran's service-connected narcolepsy, the examiner should provide a discussion of the frequency and severity of the Veteran's narcoleptic episodes.  The VA examiner is reminded that the Veteran's narcolepsy is rated analogous to epilepsy under Diagnostic Code 8911, that the Veteran's narcoleptic events are viewed to be congruent with petit mal seizures, and that VA may consider lay evidence competent and credible.  If narcoleptic episodes equivalent to minor seizures are identified, the examiner should record the number of minor seizures on a "per week"' or "per month" basis.    

The examiner must also discuss the Veteran's cataplexy and its relationship, if any, to his service-connected narcolepsy.  

In regard to the Veteran's TDIU claim, the examiner should obtain a complete occupational history from the Veteran, if possible.

Based on a review of the electric record and the results of the Veteran's physical examination, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected disabilities, which consist of obstructive sleep apnea, narcolepsy, tinnitus, and a left thumb sprain, alone or in combination, preclude him from securing or following substantially gainful employment.  

A complete rationale for all opinions must be provided.

4.  The RO must then review and re-adjudicate the issues that remain on appeal.  If any claim remains denied or not granted to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case (SSOC) and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


